322 S.W.3d 636 (2010)
STATE of Missouri, Respondent,
v.
Jardee CARTER, Appellant.
No. ED 93742.
Missouri Court of Appeals, Eastern District, Division Five.
October 12, 2010.
*637 Maleaner R. Harvey, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Jardee Carter (Defendant) appeals the judgment of conviction entered after a jury found him guilty of robbery in the first degree, armed criminal action, and resisting arrest. Defendant claims the trial court erred in denying his motion for judgment of acquittal at the close of all evidence because the State produced insufficient evidence to support Defendant's convictions for first-degree robbery and armed criminal action.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).